Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted June 21, 2022, wherein claims 23, 24, 32, 34, 35, and 38 are amended.  This application is a national stage application of PCT/EP2018/068013, filed July 3, 2018, which claims benefit of provisional application 62/528277, filed July 3, 2017.
Claims 23-42 are pending in this application.  Claims 38-42 are withdrawn from consideration for being drawn to a non-elected invention.
Claims 23-37 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted June 21, 2022, with respect to the rejection of claims 23-37 under 35 USC 112(b) for reciting the indefinite symbol “Ø”, has been fully considered and found to be persuasive to remove the rejection as Applicant has amended claim 23 to remove this symbol.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 21, 2022, with respect to the rejection of claims 23 and 30 under 35 USC 102 for being anticipated by Josephson et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the variable T is one of three specific protecting groups.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted June 21, 2022, with respect to the rejection of claim 23 under 35 USC 102 for being anticipated by Bundle et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the variable T is one of three specific protecting groups.  Therefore the rejection is withdrawn.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25, 28-31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Boutet et al. (Reference of record in previous action)
Claim 23 is directed to a tetrasaccharide structure which is either TDABZC-R or ABZCTD-R, wherein A, B, and C are variously linked rhamnopyranosyl saccharides and D is a glucopyranosylamine.  Claim 30 is directed to a method of making one of these oligosaccharides comprising linking an ABZC trisaccharide with a monosaccharide D.  Dependent claims 24, 25, 28, and 29 further define the identities of some of the variable groups in the compounds of claim 23.  Dependent claims 31 and 36 further define the structures of molecules involved in the reactions of claim 30.
Boutet et al. discloses that the pathogen S. flexneri serotype Y has an O-antigen structure which is a tetrasaccharide repeat comprising three rhamnopyranosyl and one N-acetylglucosamine saccharides arranged in the same repeating unit represented by the tetrasaccharide claimed in claim 23. (p. 5527 figure 1) Boutet et al. further discloses synthetic strategies of the related repeating units of serotypes X and 3a which proceed through a step of glycosylating a protected N-acetylglucosamine acceptor with a rhamnose trisaccharide donor, or glycosylating a rhamnose trisaccharide acceptor with an N-acetylglucosamine donor, to make an oligosaccharide. (p. 5528 scheme 1, p. 5526 scheme 6, p. 5531 scheme 7) The resulting trisaccharides are similar to structures TDABZC-R or ABZCTD-R in claim 23, but differ in that they additionally contain a glucopyranosyl saccharide.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the synthetic methodology described by Boutet et al. to make the repeating trisaccharide of S. flexneri serotype Y disclosed in this reference.  One of ordinary skill in the art would have considered this tetrasaccharide to be useful in the study of serotype Y and development of therapies against this pathogen.
Regarding dependent claims 24, 25, 28, and 29, a tetrasaccharide equivalent to compound 26 on p. 5530 of Boutet et al. but lacking the glucopyranosyl would fall within the scope of these claims.  Regarding claim 31, the reaction of donor 12 with acceptor 13 in scheme 7 on p. 5531 would fall within the limitations of this claim with the aforementioned modification.  Regarding dependent claim 36, the reaction of donor 11 with acceptor 10 in scheme 6 on p. 5530 would fall within the limitations of this claim with the aforementioned modification.
Therefore the invention taken as a whole is prima facie obvious.
Response to Arguments: Applicant’s arguments, submitted June 21, 2022, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that Boutet et al. does not describe a method of obtaining the pentasaccharide Cl3AcD(E)ABACC-All from the tetrasaccharide Cl3AcDABACC-All.  However, the rationale for obviousness does not depend on one of ordinary skill in the art using this tetrasaccharide as an intermediate for making Cl3AcD(E)ABACC-All.  Rather, as explained in the rationale for obviousness, one of ordinary skill in the art would have made the non-glucosylated tetrasaccharide because it is the repeating unit of S. flexneri serotype Y, as pictured in figure I of Boutet et al.  Just as Cl3AcD(E)ABACC-All is described as useful for the study of serotypes X and 3a, Cl3AcDABACC-All would be useful for the study of this serotype, thereby providing motivation for its synthesis.  As Applicant has not addressed this argument, it is deemed proper and made FINAL.

Claims 23-25, 28-30, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Josephson et al. in view of Mulard et al. (US pre-grant publication 2015/0050282, of record in previous action)
Josephson et al. discloses tetrasaccharides 15 and 16 on p. 3076, which fall within the scope of structure TDABZC-R recited in claim 23, with the exception of the absence of the specific protecting group T recited in the claim as amended.  Josephson et al. also discloses a reaction in which a trisaccharide acceptor 13 is glycosylated by a glycopyranosylamine bromide donor. (p. 3078 right column last paragraph, see also definitions of 13 and 14 on p. 3076) The product is then deprotected to make compounds 15 and 16. (p. 3079 left column) This sequence of reactions is seen to fall within the scope of steps (i) and (ii) recited in the second option given in claim 30.  Josephson et al. does not disclose the specific protecting groups recited in the claims, particularly the trichloroacetamide and allyl groups and the TCA anomeric activating group on the donor saccharide.
Mulard et al. discloses oligosaccharides from S. flexneri. (p. 2 paragraphs 43-52) Mulard et al. further discloses a method of making a specific pentasaccharide having three rhamnose and one N-acetylglucosamine saccharide which his equivalent to the tetrasaccharide described by Josephson et al. with the addition of a pendant glucopyranosyl. (p. 80 scheme 51, compounds 91 and 92 on p. 81) This synthetic scheme involves the use of an allyl group at the anomeric position of the acceptor saccharide and a trichloroacetamide protecting group and OTCA activating group in the donor, which are the same groups recited in the present dependent claims.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the protecting and activating groups described by Mulard et al. in the glycosylation reaction described by Josephson et al.  One of ordinary skill in the art would have found these functionalities to be obvious because Mulard et al. discloses them as useful in a very similar reaction.
Therefore the invention taken as a whole is prima facie obvious.
Response to Arguments: Applicant’s arguments, submitted June 21, 2022, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that Josephson et al. in view of Mulard only concerns synthetic strategies wherein the glucopyranosyl group (E) is already present before introducing the saccharide D.  However, Josephson et al. is not concerned with the glucopyranosyl (E) at all.  Rather Josephson et al. describes making the tetrasaccharide DABC for the study of the Shigella flexneri serotype Y O-antigen, of which this tetrasaccharide, without the pendant glucopyranosyl, is the repeating subunit.  The rationale for obviousness does not involve omitting the glucopyranosyl from the synthetic intermediates of Mulard et al.  The disclosure of Mulard et al. is instead relied upon for disclosing certain protecting groups and synthetic strategies that are used in the synthesis of an oligosaccharide having a structure that is substantially similar to that described by Josephson et al.  Nothing of record would indicate to one of ordinary skill in the art that the protecting and activating groups described by Mulard et al. are only useful when the oligosaccharide contains the glucopyranosyl (E).  Rather one of ordinary skill in the art would have seen them as being useful for making the specific tetrasaccharide described by Josephson et al. as well.
Applicant further argues that Mulard et al. does not describe a “single lightly protected tetrasaccharide” to obtain a diversity of alpha-D-glucosylated tetrasaccharides.  However, independent claims 23 and 30 are not directed to specific arrangement of protecting groups on the oligosaccharide.  Furthermore process claim 30 is not directed to a process requiring the subsequent introduction of a glucopyranosyl group.
For these reasons the rejection is deemed proper and made FINAL.

Claims 23-25, 28-30, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Josephson et al. in view of Gauthier et al. (Reference of record in previous action)
Josephson et al. discloses tetrasaccharides 15 and 16 on p. 3076, which fall within the scope of structure TDABZC-R recited in claim 23, with the exception of the specific protecting group T recited in the claim as amended.  Josephson et al. also discloses a reaction in which a trisaccharide acceptor 13 is glycosylated by a glycopyranosylamine bromide donor. (p. 3078 right column last paragraph, see also definitions of 13 and 14 on p. 3076) The product is then deprotected to make compounds 15 and 16. (p. 3079 left column) This sequence of reactions is seen to fall within the scope of steps (i) and (ii) recited in the second option given in claim 30.  Josephson et al. does not disclose the specific protecting groups recited in the claims, particularly the trichloroacetamide and allyl groups and the TCA anomeric activating group on the donor saccharide.
Gauthier et al. discloses synthesis of a pentasaccharide having three rhamnose and one N-acetylglucosamine saccharide which his equivalent to the tetrasaccharide described by Josephson et al. with the addition of a pendant glucopyranosyl. (p. 4222 scheme 3) This synthetic scheme involves the use of an allyl group at the anomeric position of the acceptor saccharide and a trichloroacetamide protecting group and OTCA activating group in the donor, which are the same groups recited in the present dependent claims.  Additionally the glycosyl donor is a compound which is one of the donors specified by claim 37. (p. 4220 scheme 1 compound 11)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the protecting and activating groups and the donor saccharide described by Gauthier et al. in the glycosylation reaction described by Josephson et al.  One of ordinary skill in the art would have found these functionalities to be obvious because Gauthier et al. discloses them as useful in a very similar reaction.
Therefore the invention taken as a whole is prima facie obvious.
Response to Arguments: Applicant’s arguments, submitted June 21, 2022, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant’s arguments are the same as those made with respect to Josephson et al. in view of Mulard et al. above, and are not found persuasive for the same reasons.  Therefore the rejection is deemed proper and made FINAL.

Claims 26, 27, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Boutet et al. as applied to claims 23-25, 28-31, and 36 above, and further in view of Hu et al. (Reference of record in previous action)
The disclosure of Boutet et al. is discussed above.  Boutet et al. does not disclose a glycosylation reaction using an acceptor glucosamine bearing a trichloroacetamide group.  However Hu et al. discloses a glycosylation reaction of a glucosamine acceptor bearing a NHCl3Ac. (p. 421 scheme 1 reaction b) This acceptor is additionally the same protected acceptor described in dependent claim 33.  Therefore one of ordinary skill in the art would have found it to be obvious to use a donor having this substituent because Hu et al. discloses it as useful in a very similar reaction. 
Therefore the invention taken as a whole is prima facie obvious.
Response to Arguments: Applicant’s arguments, submitted June 21, 2022, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant’s arguments are the same as those made with respect to Boutet et al. above and are not found persuasive for the same reasons.  Therefore the rejection is deemed proper and made FINAL.

Conclusion
Claims 23-31, 33, 36, and 37 are rejected.  Claims 32, 34, and 35 are objected to for depending on a rejected base claim but would be allowable if rewritten in independent form incorporating all the limitations of the rejected base claim and any intervening claims.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	8/3/2022